EXHIBIT 10.1
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE AND THE SHARES OF
CAPITAL STOCK RECEIVABLE UPON CONVERSION OF THIS NOTE HAVE BEEN OR WILL BE
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO ITS OR THEIR DISTRIBUTION OR
RESALE, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE OR SUCH SHARES UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.




April 21, 2010


NATIONAL DATACOMPUTER, INC.


SECURED CONVERTIBLE PROMISSORY NOTE




On or before April 21, 2013 (the “Maturity Date”) National Datacomputer, Inc., a
Delaware corporation (the “Company”), for value received, promises to pay to the
order of the ______________ (the “Holder”), the principal sum of ______________
Dollars ($__________.00), with interest thereon at the rate and on the terms set
forth below.


The following is a statement of the rights and obligations of the Holder and the
Company under this Note, and the conditions to which this Note is subject, to
which the Company, by the execution and delivery hereof, and the Holder, by the
acceptance of this Note, agree:


1.             Definitions. As used in this Note, the following terms, unless
the context otherwise requires, have the following meanings:


1.1           “Common Stock” shall mean and include: (a) the Company’s Common
Stock, $.001 par value per share, and (b) any other securities into which or for
which the securities described in (a) may be converted or exchanged pursuant to
a plan of recapitalization, reorganization, merger, sale of assets or otherwise.


1.2           “Final Closing Date” shall mean the date on which the Company
issues the final Note, which date shall take place no later five business days
after the termination of the offering of Notes pursuant to the Memorandum.
 
1.3           “Holder,” or similar terms, when the context refers to a Holder of
a Note, shall mean any person who shall at the time be the Holder of this Note.
Such terms used in the plural shall mean any persons who shall at the time be
the Holders of the Notes.


 
1

--------------------------------------------------------------------------------

 
1.4           “Memorandum” shall mean the Company’s Confidential Private
Placement Memorandum dated as of April 21, 2010, pursuant to which the Notes
were offered and sold.


1.5           “Notes” shall mean up to $150,000 in original principal amount of
this Note and Secured Convertible Promissory Notes of like tenor to this Note
issued and sold pursuant to the Memorandum.


1.6           “Security Agreement” shall mean that certain Security Agreement
dated as of April __, 2010, among the Company, the Holders, as secured parties,
and Bruna Bucacci, as agent for the Holders (the “Agent”).


1.7           Subscription Agreement” shall mean that certain Subscription
Agreement between the Company and the original Holder of this Note. Such terms
used in the plural shall mean any similar agreements between the Company and the
original Holders of the other Notes.


1.8           “Trading Day” means (a) a day on which the Common Stock is traded
on the OTC Bulletin Board or a registered national securities exchange, or (b)
if the Common Stock is not traded on the OTC Bulletin Board or a registered
national securities exchange, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the Commonwealth of Massachusetts are
authorized or required by law or other government action to close.


                 2.
Terms of the Note.



2.1           Beginning on the date this Note is issued, this Note shall bear
interest at the rate of 0.67% per annum on the outstanding principal balance
hereof, and such interest shall accrue, compounding annually on each anniversary
of the date of this Note, until the earlier of the repayment of the outstanding
principal sum hereunder with all accrued interest in accordance with this Note
or the conversion of this Note pursuant to Section 7 hereof. Interest will be
computed on the basis of a year of 365 days for the number of days actually
elapsed.


2.2           If any payment on this Note becomes due and payable on a Saturday,
Sunday or legal holiday, the maturity thereof shall be extended to the next
succeeding business day.


2.3           This Note may be prepaid by the Company at its election with the
written consent of at least 75% in original principal amount of the Notes.
Provided that such written consent in obtained (but not otherwise), this Note
may be prepaid in full any time without premium or penalty, but with interest
thereon, if any, to the date of prepayment.


 
2

--------------------------------------------------------------------------------

 
3.             Security. The indebtedness of the Company arising under this Note
is secured under the terms of the Security Agreement.
 
4.             Events of Default. For purposes of this Note, the Company shall
be in default hereunder (and an “Event of Default” shall have occurred
hereunder) upon any of the following:
 
(i)           Any breach by the Company of the observance or performance of any
material covenant in the Security Agreement or the Subscription Agreements
(subject to applicable grace periods);


(ii)           The institution of any bankruptcy, reorganization, arrangement,
liquidation, receivership, moratorium or similar proceedings by the Company;


(iii)           The institution of any bankruptcy, reorganization, arrangement,
liquidation, receivership, moratorium or similar proceedings against the
Company, which is not dismissed within 30 days;


(iv)           The liquidation, termination or dissolution of the Company, a
decision by the Company’s Board of Directors to discontinue the Company’s
operations in the ordinary course of business, or the appointment of a receiver
for the Company’s property;


(v)           Any default under any other indebtedness of the Company, after
applicable grace periods, the effect of which would require the Company to file
a Current Report on Form 8-K with the Securities and Exchange Commission; or


(vi)           The entry of a final judgment for the payment of money against
the Company, which is not discharged or stayed pending appeal within applicable
grace periods, the effect of which would require the Company to file a Current
Report on Form 8-K with the Securities and Exchange Commission.


5.             Consequences of Default. Upon the occurrence and during the
continuation of an Event of Default:


5.1          The holders of a majority of the principal amount of the Notes then
outstanding may declare the entire unpaid principal balance of the Notes,
together with interest accrued but unpaid thereon and with all other sums due or
owed by Company under the Notes, as well as all reasonable out-of-pocket costs
and expenses (including but not limited to attorneys’ fees and disbursements)
incurred by the Holders in connection with the collection or enforcement of the
Notes, the Subscription Agreement and the Security Agreement, to be declared to
be due and payable immediately, by delivering written notice to the Company.


5.2          If an Event of Default persists for a period of at least 45 days,
the interest rate on this Note shall increase to 18% per annum which shall apply
from the date such Event of Default first occurs until the date the Event of
Default is cured or this Note is paid in full.


 
3

--------------------------------------------------------------------------------

 
5.3          In addition to all of the sums payable hereunder, the Company
agrees to pay the Holder all costs and expenses incurred by the Holder, or by
the Agent in its behalf, in connection with any and all actions taken to enforce
collection of this Note, the Subscription Agreement and the Security Agreement,
including all attorneys’ fees.


5.4          In addition to any rights granted hereunder or any documents
delivered in connection herewith, the Holder, or the Agent on its behalf, shall
have all of the rights and remedies granted by the Security Agreement.


6.             Remedies not Exclusive. The remedies of the Holder, or the Agent
in its behalf, provided herein or otherwise available to the Holder at law or in
equity shall be cumulative and concurrent, and may be pursued singly,
successively and together at the sole discretion of the Holder, and may be
exercised as often as occasion therefor shall occur; and the failure to exercise
any such right or remedy shall in no event be construed as a waiver or release
of the same.


7.             Optional Conversion.


7.1           At any time and from time to time on or after April 21, 2012, this
Note shall be convertible (in whole or in part), at the option of the Holder
(the “Conversion Option”), into such number of fully paid and non-assessable
shares of Common Stock which equals (x) 0.53333% of the number of shares of
Common Stock outstanding immediately after the Final Closing Date, calculated on
a fully diluted basis and including conversion of the Notes (notwithstanding the
fact that the Company will not have authorized a sufficient number of shares of
Common Stock to accomplish such conversion as of such date), for each $1,000 of
principal and interest which the Holder elects to convert. Each conversion of
this Note, in whole or in part, shall be effective on the date on which the
Holder delivers a notice of conversion in the form attached hereto (the
“Conversion Notice”), duly executed, to the Company (the “Conversion Date”). In
addition, the Holder shall deliver this Note to the Company at such time that
this Note is fully converted. With respect to partial conversions of this Note,
the Company shall keep written records of the amount of this Note converted as
of each Conversion Date.


7.2           Not later than three Trading Days after any Conversion Date, the
Company or its designated transfer agent, as applicable, shall issue and deliver
to the Holder, at the Holder’s address specified in the Conversion Notice, a
certificate or certificates representing the shares of Common Stock issuable
upon such conversion. Such certificate or certificates shall bear such legends
as may be required by applicable state and federal securities laws. No
fractional shares will be issued on conversion of this Note. If a fraction of a
share would otherwise be issuable on conversion of this Note, the Company will
round down the number of shares to be issued to the next whole share.


8.             Changes; Waivers. Any of the terms and conditions of this Note
may be changed or amended, and any right of the Holder of this Note may be
waived, with the written consent of the Company and the Holders of a majority in
original principal amount of the Notes; provided, however, that (i) no such
change, amendment or waiver which would alter or change the principal amount
owing upon this Note, the rate of interest payable hereon or the Maturity Date
may be approved without the consent of the Holders of 100% in original principal
amount of the Notes; and (ii) notwithstanding the foregoing, the prepayment of
the Notes in full shall be governed by Section 2.3 hereof and not by this
Section.


 
4

--------------------------------------------------------------------------------

 
9.             Miscellaneous.


9.1          The Company, regardless of the time, order or place of signing,
waives presentment, demand, protest and notices of any kind in connection with
the enforcement of this Note. If the Company fails to comply with any of the
provisions of this Note, the Company will pay to the Holder of this Note, on
demand, such further amounts as shall be sufficient to cover the costs and
expenses, including but not limited to reasonable attorneys’ fees and
disbursements, incurred by the Holder of this Note in collecting upon this Note
or otherwise enforcing any of the Holder’s rights hereunder.


9.2          The rights and remedies herein reserved to any party shall be
cumulative and in addition to any other or further rights and remedies available
at law or in equity. No delay or omission on the part of the Holder in
exercising any right hereunder shall operate as a waiver of such right or of any
other right of such Holder. The waiver by any party hereto of any breach of any
provision of this Note shall not be deemed to be a waiver of the breach of any
other provision or any subsequent breach of the same provision.


9.3          This Note shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without reference to choice of law
principles.


    9.4          The Company and the Holder irrevocably agree that all legal
proceedings arising out of or in connection with this Note, including its
enforcement, will be tried in a court of competent jurisdiction by a judge
without a jury. Each party waives any right to a jury trial in any such
proceeding and agrees to take, or not to take, such action as is appropriate to
give effect to this provision.


9.5          In case any provision contained herein (or part thereof) shall for
any reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or other unenforceability shall not affect any other
provision (or the remaining part of the affected provision) hereof, but this
Note shall be construed as if such invalid, illegal, or unenforceable provision
(or part thereof) had never been contained herein, but only to the extent that
such provision is invalid, illegal or unenforceable.


IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name
and executed as a sealed instrument this ____ day of April, 2010.




NATIONAL DATACOMPUTER, INC.




By:__________________________________
Bruna Bucacci, President
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
FORM OF
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder in order to Convert the Note)
 


 
The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount of the above Note, together with all accrued but unpaid
interest thereon, into shares of Common Stock of National Datacomputer, Inc.
(the “Company”) according to the conditions hereof, as of the date written
below.
 
Date of Conversion _________________________________________________________
 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________
 


 


 
Signature___________________________________________________________________
[Name]
 


 
The certificate or certificates representing such shares of Common Stock shall
be delivered to the Registered Holder at the following address:
 


 
__________________________________________________________________
 
__________________________________________________________________
 


 


 


 




 


 
6

--------------------------------------------------------------------------------

 